Notice of Pre-AIA  or AIA  Status
The following is a Final Office action.    Claims 141-160 and 201-206 are pending and have been rejected below.

Objection
Claim 202, referring to a “training example image,” refers back to Claim 141 but should refer back to Claim 201.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 141-160 and 201-206 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing tasks in a retail store. The claim(s) recite(s):
Receiving one or more images
	Analyzing the one or more images to determine a person is leaving an area
Obtaining, based on the determination that the person is leaving the area, an indication a person did a task (e.g. receiving a generic indication some task has been performed)
Receiving an image of a shelf after the task is complete (i.e. using a generic computer/software to display an image of a shelf where a task is to have been performed, e.g. has the shelf been restocked?)
Analyzing the image to determine some aspect of how the task was performed   (looking at the image to see if in fact all the items in the view have been restocked)
Calculating a convolution of at least part of the image
In response to a first value of the calculated convolution…determine a first value for a property associated with performing the task,
In response to a second value of the calculated convolution of the at least one image…determine a second value for a property associated with performing the task,
Determining a reward based on how the task was performed (making a judgement about the degree to which the restocking was performed and determining a compensation or reward).  
 These are directed to an abstract idea which is a mental process (i.e. mentally processing data in order to make a determination or perform a judgement.  Alternatively the abstract idea can be considered organizing human activity since what is being organized is how people maintain various aspects of retail displays/shelves in stores).   The receiving, analyzing, and maintaining may be considered managing personal behavior…(including social activities, teaching, and following rules or instructions); 	The calculation of a convolution may be considered mathematical relationships. The determining of values in response to convolution values could be considered mentally processing data. 
This judicial exception is not integrated into a practical application because the use of a computer/ database/ software for receiving and processing the data as claimed, and displaying a result is merely implementing the abstract idea steps in the manner of “apply it” (even the generic “analyzing” a digital image can be broadly interpreted to merely displaying the image in order for a person to perform the analysis, i.e. thus “by a computer”).   
Taken individually or in any ordered combination these limitations merely implement the abstract idea using generic computer elements in the manner of “apply it”
Furthermore, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,
ii. Performing repetitive calculations,

iv. Storing and retrieving information in memory (from Versata which stored information in a database)
 Additionally several court cases have deemed that providing access to database records does not convey eligibility (see MyMedicalRecords, Inc. v.Walgreen Co; Jericho Sys. Corp. v. Axiomatics, Inc.,; OpenTV, Inc. v. Apple Inc; Preservation Wellness Techs., LLC v. Allscripts Healthcare Solutions, Inc.;).   
The claim(s) thus does/do not include additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims.  The examiner notes that assessing job performance to determine compensation is not directed to a technical field but rather answers the long held question by management of “How much do I reward a diligent worker”.  The generic image analysis “by a computer” could be performed by a person looking at a computer and inputting an observation or decision regarding what the image depicts.
The dependent claims further limit the abstract idea by reciting: 
The indication the task is complete is provided by a person (i.e. part of the abstract idea of an employee or worker noting that they have completed a task) (claim 142)  
The indication the task is complete is provided by an image (the image denotes that a task is complete – this could be generically performed the mere taking of an image and showing the image to a supervisor.  In this case this does not integrate the abstract idea into a practical application(claim 143)  
Using a quality aspect of the task to determine a reward (claim 144)  
Where the image is taken by a person or a mounted image sensor (Here the image is provided by a person.  The fact that it is a digital image merely confines the abstract idea to a particular technological environment, as does the recitation of a generic image sensor) (claim 145)
Generically analyzing a image to determine a quality aspect and thereby determining a reward (this could be performed by a mental process step by looking at an image and making a judgement thereby – the generic recitation of a computer processing an image does not therefore integrate the abstract idea into a practical application (claim 146)
The kinds of activities the retail task is directed to (claim 147)
 Analyzing an image to determine additional activities (a mental process step of looking at a picture and determining what else can be done) (claim 148)
Analyzing an image to determine additional tasks performed and thereby determining a reward (a mental process step of looking at a photo to see if a worker did more than they were asked to do and if so compensating them appropriately) (claim 149)
Determining an impact of a task and accordingly determining a reward (a mental process step of assessing a task and accordingly rewarding the person who performed the task) (claim 150)
What the task consists of (i.e. positioning or removing a sign) (claim 151)
Analyzing an image to identify a deficiency in task performance (i.e. can be performed as a mental process step of looking at an image to notice something in error), providing an indication to a person to correct the deficiency, receiving a further image which is then analyzed to determine a reward (i.e. these are overall mental process steps, or organizing human activity in that an image is analyzed to determine corrective actions, when which performed, determine a reward) (claim 152)
Providing a monetary award with an associated amount (claim 153)
Using generic sensors in order to indicate shelves are empty (i.e. the claimed property being used to characterize a task) (claims 154-157)
Identifying a visual indicator in an image (e.g. a color), comparing the indicator to a reference to determine a similarity (these are abstract idea steps which can be performed mentally.  Similar to the encoding/decoding image data in RecogniCorp LLC v. Nintendo Co., these steps do not integrate the abstract idea into a practical application) (claim 158)
Using a model to analyze the image and determine the property (these are abstract steps which may be considered mathematical relationships). (claim 201)
What the training example consists of (claim 202)
What the visual indicator consists of (claim 206)
The machine learning generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h) (claim 201)  Moreover, the machine learning is simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The presence of machine learning do not necessarily make the claim rooted in computer technology.
The performing of image manipulation (ie. changing a color value of a pixel, rotating an image, etc.) , the applying of a matrix to the image to alter pixel values (claim 203-205) may be considered mere data output and insignificant post solution activity,
 Claims 159 and 160 recite similar limitations with generic hardware/software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application or provide significantly more since they merely implement the abstract idea in the manner of ‘apply it’. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.
The claimed invention is directed to the abstract idea of mapping/analyzing data - see Figure 11c

    PNG
    media_image1.png
    417
    949
    media_image1.png
    Greyscale
     
What the claimed invention is directed to is a way of managing store shelves by gathering data in order to assign tasks.  This is a mental process which could be performed by gathering data and thinking about what needs to be done based on the gathered data (i.e. or using pencil and paper to gather data and create the graphical constructs above manually).  Alternatively, the claimed invention can be considered as being directed to organizing human activity – gathering data from store shelves from which tasks are determined, assigned and from which rewards are given to those performing the tasks.  The recitations of the use of computer elements (i.e. generic computer processor with memory and the generic use of image analysis) merely implement the abstract idea in the manner of apply it and do not integrate the abstract idea into a practical application or provide significantly more.  Moreover, the machine learning algorithm is simply used as a tool to apply the abstract idea using generic computing components without transforming the underlying abstract idea into patent eligible subject matter.
With respect to the performing of image manipulation (ie. changing a color value of a pixel, rotating an image, etc.)  and the applying of a matrix to the image to alter pixel values (claim 203-205) – these tasks may be considered well-understood, routine, and conventional in view of  US 20190057486 A1:  [0055] The visualization circuit 612 can be configured to modify or manipulate a plurality of pixel values in the pixel matrix to virtually rotate the visualization using any conventional or suitable image processing techniques. In some embodiments, the visualization circuit 612 can be configured to initially receive digital pixel data relating to the pixel matrix. The received pixel data can correspond to a pixel matrix that visually represents an unmodified visualization (e.g., the visualization 250 as shown with reference to FIG. 2). The visualization circuit 612 can be configured to receive the pixel data from one or more processing circuits, the input devices 620, the settings database 614, the aircraft computing system 602, etc. The visualization circuit 612 can be configured to manipulate or modify pixel color values of the received pixel matrix based on an offset angle value to render a rotated visualization. The visualization circuit 612 can be configured to output a pixel matrix corresponding to the rotated visualization, for example as described with reference to FIGS. 3-5. In some embodiments, the visualization circuit 612 outputs the rotated visualization for display on the display device 616.
Since the claimed invention embodies an abstract idea whose embodiment on a
computer is not integrated into a practical application and does not provide significantly more, the claimed invention is patent ineligible under 35 USC 101.

Response to Arguments
Applicant argues the analyzing steps including the calculating and determining steps do not recite subject matter falling into any of the abstract idea groupings. 
Examiner responds the calculation of a convolution may still be considered mathematical relationships and thus an abstract idea. The determining of values in response to convolution values may be considered mentally processing data. 
Applicant argues the analyzing steps including the calculating and determining steps integrate the abstract idea into a practical application.  
Examiner responds in view of MPEP 2106.05(1), the additional elements of a given claim are limited to those elements that are recited “in addition to (beyond) the judicial exception)”

Examiner responds the additional elements of a given claim are limited to claim elements that are not identified as abstract under Step 2A Prong One. Accordingly, Applicant’s remarks are not persuasive because Applicant’s remarks rely on the position that every claim element is an additional element for consideration under Step 2B. 
Applicant’s arguments with respect to newly added limitations have been fully considered but are moot in view of Yamazaki.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 141-153, 157-160, 201-202 and 206 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuzzi (2014/0278850) in view of Yamazaki (2019/0384989) in view of Higa, (“Robust shelf monitoring using supervised learning for improving on-shelf availability in retail stores” Higa, K Iwamoto - Sensors, 2019 - mdpi.com) in view of Azmy (“CrowdDelegate: An MCS-Based Approach for Improving Retail Labor Cost-Efficiency”  SB Azmy, N Zorba… - 2019 IEEE Global …, 2019 - ieeexplore.ieee.org)
	
Regarding Claim 141, Boccuzzi teaches:
141. (Original) A non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform a method for assessing quality of tasks performed by persons in retail stores, the method comprising:
Paragraph 30, the system of Boccuzzi runs using a processor with software; see also Figure 2 regarding the server and engine).
receiving an indication that a person completed a task corresponding to at least one shelf in a retail store;
	
    PNG
    media_image2.png
    136
    497
    media_image2.png
    Greyscale

	This new task request is an indication that someone has completed a task, e.g. such as making sure the planogram is complete as discussed in paragraph 49.
	Bocuzi does not explicitly state.  However, Yamazaki directed to “Image Processing Apparatus” discloses: 
receiving one or more images; 
analyzing the one or more images to determine that a person is leaving an area of at least one shelf in a retail store; 
obtaining, based on the determination that the person is leaving the area, an indication that he person completed a task corresponding to the at least one shelf in the retail store
(Abstract-The processor estimates fluctuation of the article based on article recognition processing for an image of a differential region between a photographed image photographed by the camera after the person detected in the photographing region is no longer detected in the photographing region and the preservation image stored by the memory.
0015, 0032-0034, 0076-0088- helping estimate which person causes fluctuation of an article; saving customer/store clerk behavior information; 
0021-0022- The camera 2 is set such that a photographing region of the camera 2 is a shelf S in which an article A is disposed.
	0055…For example, with the store clerk behavior information, it is possible to confirm whether article supply work or work for article advancing work is correctly carried out by a person in charge (the store clerk). With the customer behavior information, it is seen what kind of a customer tends to be interested in which commodity in a range that can be estimated by the person estimation processing. The customer behavior information can be used for optimization of article display.)  
It would have been obvious to one of ordinary skill in the art to associate Yamazaki’s indication of task completion after the user is no longer detected in a photo to Boccuzzi ‘s task indication, helping “track whether article supply work or work for article advancing work is correctly carried out by a person in charge (the store clerk) (0056). 
Bocuzzi further discloses:
receiving at least one image of the at least one shelf, the at least one image
being captured using an image sensor after the completion of the task;
	paragraph 54
	
    PNG
    media_image3.png
    117
    497
    media_image3.png
    Greyscale

	Here the image is analyzed to determine if the planogram has been maintained properly.
analyzing the at least one image to determine at least one property associated with performing the task; and
	As per paragraph 54, the property being evaluated is directed to whether or not the planogram has been maintained properly (e.g. ensure no out of stock items).

the analyzing comprising:   calculating a value of at least part of the at least one image; in response to a first value of the at least part of the at least one image, determining a first value for at least one property associated with performing the task; and -2-Application No.: 17/363,220 Attorney Docket No.: 12765.0059-00000 in response to a second value of the at least part of the at least one image, determining a second value for the at least one property associated with performing the task, the second value of the property differing from the first value;
paragraph 54 – quantity threshold and facings number; quality threshold and if out of stock
	
    PNG
    media_image3.png
    117
    497
    media_image3.png
    Greyscale

Bocuzzi does not explicitly state:   calculating a convolution of at least part of the at least one image; in response to a first value of the calculated convolution of the at least part of the at least one image, determining a first value for at least one property associated with performing the task; and -2-Application No.: 17/363,220 Attorney Docket No.: 12765.0059-00000 in response to a second value of the calculated convolution of the at least part of the at least one image, determining a second value for the at least one property associated with performing the task, the second value of the property differing from the first value;
(hereinafter Higa)
Page 4: use of convolutional neural networks (with values) – determining detected change regions (several values) 

    PNG
    media_image4.png
    383
    1342
    media_image4.png
    Greyscale

Higa’s method provides advantages in using the classification approach to image monitoring of retail stores (page 18):

    PNG
    media_image5.png
    190
    888
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the collective teachings of Boccuzzi in view of Yamazkai regarding monitoring retail store shelf status and tracking crowd sourcing efforts to restock shelves to have included performing the method steps taught by Higa whereby images are classified in order to accurately detect shelf status, because it would have provided the benefit of effectively maintaining shelf status to ultimately result in higher retail profitability.
Bocuzzi teaches the use of mystery shoppers (e.g. part time customers hired to verify that retail locations), however Boccuzzi does not teach where a customer is validating another customer’s in store activity (i.e. which is implied by the following limitation), however this is taught by Azmy:
using the at least one property to determine a reward for performing the task.
Page 2 column 2:

    PNG
    media_image6.png
    338
    506
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    209
    488
    media_image7.png
    Greyscale

	Azmy teaches using customers to perform work in stores as part of crowdsourcing retail activities, thus Azmy and Boccuzzi are analogous art.
	Boccuzzi teaches a system which provides for customer-based audit activities to ensure that stores are properly run.
	Azmy teaches a system which provides the benefit of lowering operational costs by engaging shoppers to perform various tasks within the retail location (page 2 column 1):
	
    PNG
    media_image8.png
    116
    492
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Boccuzzi in view of in view of Yamazkai in view of Higa to have included handling and verifying customer 

Regarding Claim 142, Boccuzzi teaches receiving an indication that a task is complete, as discussed above, however Boccuzzi does not teach where the input is from a person:
142. (Original) The non-transitory computer-readable medium of claim 141,
wherein the indication is based on an input from the person.
	See figure 1 of Azmy above, where a person reports their task progress.
	It would have been obvious to one of ordinary skill to have further modified the teachings of Boccuzzi regarding performing crowdsourced audits of retail stores to have included where crowdsourced individuals performed tasks who then verified those tasks were complete, as suggested by Azmy, because it would have provided the benefit of ensuring that crowdsourced tasks were indicated as being performed.

Regarding Claim 143, Boccuzzi teaches:
143. (Original) The non-transitory computer-readable medium of claim 141,
wherein the indication is based on an analysis of the at least one image.
	As discussed above, separately Boccuzzi teaches submitting an image which indicates a task has been done.
	It would have been obvious to one of ordinary skill to have further modified the combined teachings of Boccuzzi and Yamazkai and Higa and Azmy regarding submitting an indication that a task has been done to have further included where the worker performing the task submits a photo documenting their activity, as separately taught by Boccuzzi because it would have provided an easy 

Regarding Claim 144, Boccuzzi teaches:
	144. (Original) The non-transitory computer-readable medium of claim 141,
wherein the at least one property includes a quality indication of at least one aspect of performing the task, and the determination of the reward is based on the quality indication.
	Boccuzzi teaches quality aspects being used to determine task rewards (see paragraph 54-55) (i.e. for task monitoring of the task performed)
	Azmy teaches where tasks are evaluated as to success (i.e. a quality indication)
	
    PNG
    media_image9.png
    228
    490
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have further modified the combined teachings of Boccuzzi and Yamazkai and Higa and Azmy to have included using a quality indication as determining a reward because it would have provided the benefit of motivating crowdsourced employees to perform assigned tasks at a high level of quality.  Given that Azmy and Boccuzzi in combination teach relying on crowdsourced persons (i.e. not store employees) to perform tasks there is a benefit to managers to ensure that those crowdsourced tasks are correctly performed.

Regarding Claim 145, Boccuzzi teaches:
145. (Original) The non-transitory computer-readable medium of claim 141,
wherein the at least one image is at least one image captured by at least one of the person or an image sensor mounted to a shelf.
	As discussed above in claim 143, Boccuzzi teaches separately a person verifying that an activity has occurred (i.e. the person takes a picture of the completed task using their cellphone and transmits it to indicate status of the task).
	It would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Boccuzzi and Yamazkai and Higa and Azmy regarding performing crowdsourcing assignment and performance of tasks in a retail environment to have used an image to verify tasks being performed, as suggested separately by Boccuzzi because it would have provided the benefit of ensuring that crowdsourced tasks were completed once assigned.

Regarding Claim 146, Boccuzzi teaches:
	146. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
analyzing the at least one image to determine a property of the person; and
basing the determination of the reward on the property of the person.
	Figure 7, 54, In the sense that the image quality demonstrates the ability of the person to take a quality image (from which the reward is based), this is a property (i.e. characteristic) of the person taking the image.

Regarding Claim 147, Boccuzzi teaches tasks in a retail environment, however Azmy teaches:
147. (Currently Amended) The non-transitory computer-readable medium of
claim 141 , wherein the task includes at least one of a restocking of a product associated with the at least one shelf, a correction of product facings at the at least one shelf, removing a product from the at least one shelf, changing a price of at least one product, [[and]] or changing an orientation of at least one product on the at least one shelf.
	Page 2 column 1:
	
    PNG
    media_image10.png
    230
    495
    media_image10.png
    Greyscale

	Here Azmy teaches restocking (it is noted that Boccuzzi also teaches the need to perform a variety of tasks in retail, such as described in paragraph 48-49 which teach the need to have correct product facings, price checks and corrections, correct planograms, i.e. product orientation – each of these checks suggests a counterpart action, for example, if a price is wrong, this suggests the need to correct it – similarly verifying planograms suggests the need to correct the planogram if it is incorrect)
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Boccuzzi and Yamazkai and Higa and Azmy to have further included the crowdsourced tasks as suggested by Azmy because it would have provided the benefit of ensuring that retail operations were well run while minimizing costs (this is further obvious also in view of the fact that the things being audited by Boccuzzi suggest their own corrective tasks/activities to ensure, for example, that a price verification that showed deficiencies in how prices were displayed were corrected, or a lack of items as shown in a picture of a shelf in a store were corrected by ensuring those items were properly stocked and displayed)
Claim 148, Boccuzzi teaches:
148. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
	analyzing the at least one image to determine at least one additional available task corresponding to the at least one shelf in the retail store; and
As discussed above, this is separately suggested by Boccuzzi where photographs of retail displays are done so to identify deficiencies – these deficiencies suggests tasks needing performance.
It would have been obvious to have modified the teachings of Boccuzzi and Yamazkai and Higa and Azmy to have included using the results of audit tasks to suggests further tasks (e.g. a mispriced display suggests the need to correct the price, or a shelf without product suggests the need to get the shelf stocked.) because it would have provided the benefit of ensuring those identified deficiencies where corrected.
As discussed above, Azmy teaches providing available tasks (i.e. performing some activity other than just taking a picture) as per:
providing an indication of the additional available task to the person.
	It would have been further obvious to have modified the combined teachings of Boccuzzi and Yamazkai and Higa and Azmy to have included providing additional tasks as a result of auditing of activities, because it would have provided the benefit of ensuring that detected operational deficiencies in retail were corrected.

Regarding Claim 149, Boccuzzi teaches:
149. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
analyzing the at least one image to determine that the person performed a
positive action corresponding to the at least one shelf in the retail store, the positive action not being included in the task; and basing the determination of the reward on the positive action.
	Figure 7:
	
    PNG
    media_image11.png
    392
    864
    media_image11.png
    Greyscale

	See also paragraph 54, the quality of the photograph itself is outside merely taking a photograph – this provides a quality bonus to the user.  Further given that the photos in Boccuzzi are time stamped (see paragraph 26), the time stamp of the photo within a certain period of time provides a quality bonus to the user.

Regarding Claim 150, Boccuzzi teaches:
150. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
determining an impact of the performed task; and
	Figure 7 shows several impacts of tasks being performed.
basing the determination of the reward on the impact.
	The rewards are determined based on the impact of how the task is performed.

Regarding Claim 151, Boccuzzi teaches:
151. (Original) The non-transitory computer-readable medium of claim 141,
wherein the task includes at least one of positioning or removing a promotional sign at the at least one shelf.
	Separately Boccuzzi teaches auditing promotional signs in a store:
	
    PNG
    media_image12.png
    160
    492
    media_image12.png
    Greyscale

	See also paragraph 49.
	
    PNG
    media_image13.png
    142
    496
    media_image13.png
    Greyscale

	The auditing being performed here, in view of Boccuzzi and Yamazkai and Higa and Azmy above, suggests the need to correct defects in signage (e.g. is it properly displayed – seasonal signage would understood to be properly displayed according to the season, so for example, a spring/summer display/sign would not be proper during the fall/winter season, as would be understood by one of ordinary skill in the art).  This further suggests the need to correct the results of the audit, i.e. positioning or removing a sign to comply with what is well understood in the art regarding seasonal displays and their compliance (i.e. a manager noting that a Halloween sign being displayed in spring or during the winter holidays would want that sign corrected, or, if a sign was not positioned properly, the manager would want the sign to be repositioned in accordance with merchandising practice).
	Accordingly it would have been further obvious to one of ordinary skill in the art to have modified the combined teachings of Boccuzzi and Yamazkai and Higa and Azmy regarding assigning tasks to be performed by customers to have included assigning tasks to correct signage (i.e. removing or repositioning) as further suggested by Boccuzzi, because it would have provided the benefit of 

Regarding Claim 152, Boccuzzi teaches:
152. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
	 analyzing the at least one image to determine at least one aspect lacking in the performance of the task;
	As discussed above, a task can be considered to be the performance of the proper merchandizing by others (i.e. is the merchandizing properly performed in terms of signage and displays, proper stocking of goods, etc. as discussed above).  Further the analyzing the image provides verification or not of crowdsourced tasks to customers in the retail store.  Further as noted in Boccuzzi, the image is analyzed to determine if the merchandizing is proper (see paragraph 54). 
providing an indication of the at least one aspect to the person;
	As discussed above, the identifying of deficiencies further suggests obviously providing the results of the deficiency for correction, e.g. in paragraph 54, noting that the shelf is out of stock:
	
    PNG
    media_image14.png
    92
    498
    media_image14.png
    Greyscale
	
receiving at least one additional image of the at least one shelf, the at least one image being captured using the image sensor after the indication of the at least one aspect is provided; and
	As discussed above, the identifying of deficiencies suggests task to correct those deficiencies, with the verification of those tasks using a digital image taught by Azmy (see obviousness rationale above).
analyzing [[the at least one additional image]] to determine the reward for
performing the task.
	As discussed above, Azmy teaches analyzing a task performed in the store by a customer to determine if the customer has performed the task correctly.  Boccuzzi separately teaches image analysis to determine if a task is performed correctly.  The combination is obvious in view of the separate teachings of the references, namely because it would have provided the benefit of using image analysis to verify that tasks assigned to customers (as tasks identified from previous image analysis) were performed correctly.

Regarding Claim 153, Boccuzzi teaches:
153. (Original) The non-transitory computer-readable medium of claim 141,
wherein the reward includes a monetary reward, and the determination of the reward includes a determination of an amount associated with the monetary reward.
	Paragraph 61 teaches monetary awards being provided based on performance of tasks.

Regarding Claim 158, Boccuzzi and Azmi teach the verification of crowd-sourced tasks in stores, however Higa teaches:
158. (Currently Amended) The non-transitory computer-readable medium of
claim 141, wherein analyzing the at least one image to determine the at least one
property comprises:
identifying at least one visual indicator in the at least one image, the visual
indicator comprising at least one of: a color, a brightness, a character, [[and]] or a
shape;
comparing the at least one visual indicator to a reference visual indicator; and
determining a degree of similarity between the identified at least one visual
indicator and the reference visual indicator.
Page 4:

    PNG
    media_image4.png
    383
    1342
    media_image4.png
    Greyscale

Here features (i.e. shapes) are identified and the method performs the comparing and determining a degree of similarity (classification of images is similarity determination).
Higa’s method provides advantages in using the classification approach to image monitoring of retail stores (page 18):

    PNG
    media_image5.png
    190
    888
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the collective teachings of Boccuzzi and Yamazkai and Higa and Azmy regarding monitoring retail store shelf status 
Boccuzzi and Yamazkai and Higa and Azmy collectively teach using digital images to verify shelf status (and other retail merchandizing aspects), where aspects of those digital images are monitored, e.g. for picture quality such as the number of pixels.  Further Boccuzzi in view of Yamazaki in view of Azmy in view of Higa also collectively teach a digital system for performing the method steps.  There is a reasonable expectation of success in programming the computing apparatus according to the collective teachings of Boccuzzi in view of Yamazaki in view of Azmy in view of Higa in performing the digital analysis taught by Higa in evaluating the condition of retail store shelves. 

Regarding Claim 157, Boccuzzi and Azmy doe not teach however Higa teaches:
157. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
receiving input from at least one light sensor positioned on the at least one shelf; and
basing the determination of the at least one property on an analysis the received input.
	As discussed above in claim 158, the use of a digital camera (i.e. a light sensor – see Figure 20) by Higa meets the broadest reasonable interpretation of a “light sensor”.  The rational for combining Higa with Boccuzzi and Azmy is the same as for claim 158 above.

Claims 159 and 160 recite similar limitations to those addressed in the rejection of claim 141 above, and is therefore rejected under the same rationale.
claim 159, Boccuzzi teaches a system with a processor and software (see paragraph 30, with a processor and engine, i.e. software).

Regarding Claim 201, Boccuzzi teaches:  The non-transitory computer-readable medium of claim 141, wherein the determination of the reward for performing the task is based on analyzing the at least one image and determine the at least one property (paragraph 54- 
    PNG
    media_image3.png
    117
    497
    media_image3.png
    Greyscale

Bocuzzi does not explicitly state: 
wherein the determination of the reward for performing the task is based on using a machine learning model to analyze the at least one image and determine the at least one property, the machine learning model being trained using training example images, wherein at least one training example image shows the at least one property.  
See Higa, Page 18 – property being the change in count; continuous consecutive images being the training images; supervised learning using convolutional neural networks as the machine learning model;
“This paper proposed a method to robustly monitor shelves in retail stores using supervised learning for improving on-shelf availability. …To reduce the moving objects, we track detected foregrounds between consecutive images and remove them on the basis of their moving distance. The detected change regions are then classified into four classes representing the actual changes on the shelves, such as “product taken (decrease)” and “product replenished/returned (increase)”, by supervised learning using convolutional neural networks for accurately understanding increases/decreases in the product amount….The results of the third experiment show that the proposed method achieves a success rate of 89.6% for on-shelf availability when an error margin is within one product, which is 25.1 points higher than that of a conventional method (64.5%). With high accuracy, store clerks can maintain high on-shelf availability, enabling retail stores to increase their profits.”

It would have been obvious to one of ordinary skill in the art to associate Higa’s determining of a property using machine learning to Boccuzzi in view of Yamazkai and Higa and Azmy image recognition of a property, helping accurately understanding increases/decreases in the product amount (Page 18) helping effectively maintain shelf status to ultimately result in higher retail profitability.  

Regarding Claim 202, Boccuzzi teaches: The non-transitory computer-readable medium of claim 141, Higa further discloses: wherein at least one training example image shows a completed task, a partially complete task, or an uncomplete task.
See Page 8 – the consecutive images would display a product replenished by a store clerk (task)

    PNG
    media_image15.png
    256
    1309
    media_image15.png
    Greyscale

Examiner notes the rational for combining Higa with Boccuzzi in view of Yamazkai and Higa and Azmy is the same as for claim 201 above.

Regarding Claim 206 Bocuzzi discloses: The non-transitory computer-readable medium of claim 158. Bocuzzi does not explicitly state: However Higa discloses: wherein the at least one visual indicator comprises a first color distribution and the reference visual indicator comprises a second color distribution.
Page 5- comparing similarities of color histograms
Page 4:

    PNG
    media_image4.png
    383
    1342
    media_image4.png
    Greyscale

Here features (i.e. shapes) are identified and the method performs the comparing and determining a degree of similarity (classification of images is similarity determination).
Higa’s method provides advantages in using the classification approach to image monitoring of retail stores (page 18):

    PNG
    media_image5.png
    190
    888
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the collective teachings of Boccuzzi and Yamazkai and Higa and Azmy regarding monitoring retail store shelf status and tracking crowd sourcing efforts to restock shelves to have included performing the method steps taught by Higa whereby images are classified in order to accurately detect shelf status, because it would have provided the benefit of effectively maintaining shelf status to ultimately result in higher retail profitability.

Claims 154-156 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuzzi in view of Yamazaki in view of Higa, in view of Azmy in view of “Indirect Object-sensing Technology to Prevent Out-of-stock at Retail-level” C Metzger - Proceedings of the Workshop on Smart Object at the …, 2005 – Citeseer (hereinafter Metzger)
	
Regarding Claim 154, Boccuzzi and Azmy teach the verification of crowd-sourced tasks in stores, however Metzger teaches:
154. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
receiving input from at least one pressure sensor positioned on the at least one shelf; and
basing the determination of the at least one property on an analysis of the
received input.
	Page 2:

    PNG
    media_image16.png
    411
    1026
    media_image16.png
    Greyscale

	Metzger teaches the use of pressure sensors in order to ascertain stocking levels.
	Metzger further teaches:
	(page 4)
    PNG
    media_image17.png
    145
    1035
    media_image17.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have further modified the combined teachings of Boccuzzi in view of Yamazaki in view of Higa in view of Azmy to have included using a pressure sensor as taught by Metzger because it would have provided the benefit of improving the ability to detect actual stock conditions, thus improving a store’s revenues by avoiding an OOS (out of stock) condition.  (a person of ordinary skill in the art would recognize the difficulties associated with 

Regarding Claim 155, Boccuzzi teaches:
155. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises
	receiving input from at least one touch sensor positioned on the at least one shelf; and
basing the determination of the at least one property on an analysis of the
received input.
	According to a broadest reasonable interpretation, the sensor of Metzger is a touch sensor (i.e. the item sitting on the sensor is touching it).  The rationale is the same as for claim 154 above.

Regarding Claim 156, Boccuzzi teaches:
156. (Original) The non-transitory computer-readable medium of claim 141,
wherein the method further comprises:
receiving input from at least one weight sensor positioned on the at least one shelf; and
basing the determination of the at least one property on an analysis of the
received input.
According to a broadest reasonable interpretation, the sensor of Metzger is a weight sensor (i.e. the item’s weight is detected by the sensor).  The rationale is the same as for claim 154 above.

Claims 203-205 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuzzi in view of Yamazaki in view of Azmy in view of Higa, in view of Kumar (2019/0057486):

Regarding Claim 203, Boccuzzi teaches:
 The non-transitory computer-readable medium of claim 141,   
Bocuzzi does not explicitly state:  Kumar in analogous art discloses the method further comprising performing at least one image manipulation to the received at least one image.  
[0055] The visualization circuit 612 can be configured to modify or manipulate a plurality of pixel values in the pixel matrix to virtually rotate the visualization using any conventional or suitable image processing techniques.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boccuzzi in view of Yamazaki in view of Higa’s in view of Azmy image to include Kumar’s image manipulation, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 204, Boccuzzi teaches: The non-transitory computer-readable medium of claim 203. Bocuzzi does not explicitly state:  Kumar discloses wherein the at least one image manipulation comprises at least one of: changing a color value of at least one pixel of the at least one image; rotating the at least one image; cropping the at least one image; expanding the at least one image; or shrinking the at least one image.  [0055] The visualization circuit 612 can be configured to modify or manipulate a plurality of pixel values in the pixel matrix to virtually rotate the visualization using any conventional or suitable image processing techniques.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boccuzzi in view of Yamazaki in view of Higa’s in view of Azmy image to include Kumar’s rotation, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 205 Bocuzzi discloses: The non-transitory computer-readable medium of claim 203, Bocuzzi does not explicitly state. However Kumar discloses: wherein the at least one image manipulation comprises applying a matrix to the at least one image to alter pixel values of the at least one image.  [0055] The visualization circuit 612 can be configured to modify or manipulate a plurality of pixel values in the pixel matrix to virtually rotate the visualization using any conventional or suitable image processing techniques.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boccuzzi in view of Yamazaki in view of Higa’s in view of Azmy image to include Kumar’s alteration of pixel values, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623